313 S.W.3d 709 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Robert GAMBLE, Defendant/Appellant.
No. ED 93540.
Missouri Court of Appeals, Eastern District, Division Two.
June 15, 2010.
Brocca L. Smith, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Terry M. Messonnier, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Robert Gamble appeals from the trial court's judgment entered upon a jury verdict convicting him of second-degree murder and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in controlling voir dire. State v. Johnson, 207 S.W.3d 24, 40 (Mo. banc 2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).